

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 15, 2007, by
and among Tribeworks, Inc., a Delaware corporation, (the “Company”); all of its
subsidiaries: Atlas Technology Group Holdings Limited, a Malta company, Atlas
Technology Group (NZ) Limited, a New Zealand company, TakeCareofIT Limited, a
Malta company, Atlas Technology Group (US), Inc. (“ATG US”), a Delaware
corporation, Atlas Technology Group Consulting Inc., a Delaware corporation,
BLive Networks Inc., a British Columbia corporation (collectively the
“Subsidiaries”); and West Coast Opportunity Fund, LLC, a Delaware limited
liability company, (the “Buyer”).
 
WHEREAS:
 
A. The Company and Buyer are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “1933 Act”), and Regulation D
(“Regulation D”) promulgated by the Securities and Exchange Commission (the
“SEC”) under the 1933 Act.
 
B. The Company and ATG US desire to issue and sell or grant to Buyer, as
applicable, and Buyer desires to purchase (i) senior secured promissory notes in
the aggregate original aggregate principal amount of $5,000,000 in substantially
the form attached hereto as Exhibit A (the “Promissory Notes”) from ATG US; (ii)
a yield enhancement consisting of up to 6,500,000 shares (each, a “Yield
Enhancement Share”) of the authorized but unissued shares of the Company’s
common stock, $0.0004 par value per share (including any securities into which
or for which such shares may be exchanged for, or converted into, pursuant to
any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event) (the “Common Stock”)
from the Company; and (iii) warrants (the “Warrants”) to purchase up to
6,500,000 shares of Common Stock (the “Warrant Shares”) from the Company in
substantially the form attached hereto as Exhibit B; all upon the terms and
subject to the conditions set forth in this Agreement.
 
C. Contemporaneously with the execution and delivery of this Agreement, the
Company and Buyer are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Securities and Warrant Shares under the
1933 Act and the rules and regulations promulgated thereunder, and applicable
state securities laws.
 
D. The Promissory Notes, the Yield Enhancement Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”
 
E. Prior to or at the Closing (as defined below), the Company and Buyer shall
establish an escrow account at Wells Fargo Bank, NA in Seattle, Washington
pursuant to an escrow agreement substantially in the form attached hereto as
Exhibit D (the “Escrow Agreement”), to hold undistributed portions of the Note
Purchase Price (as defined below) until such time as they have been disbursed to
the Company, pursuant to the terms hereof and of the Escrow Agreement (the
“Escrow Account”).
 
F. Contemporaneously with the execution and delivery of this Agreement, the
Company and all of its subsidiaries (each a “Subsidiary” and collectively the
“Subsidiaries”), are pledging, assigning and granting to Buyer a first-priority
security interest, pursuant to a Security Agreement substantially in the form
attached hereto as Exhibit E (the “Security Agreement”), in all of the Company's
and its Subsidiaries’ right, title and interest in and to all assets owned or
hereafter acquired by the Company and its Subsidiaries (the “Collateral”) to
secure the prompt and complete payment and performance of obligations under the
Promissory Notes and the other Transaction Documents (as defined below).
 

--------------------------------------------------------------------------------


 
G. Contemporaneously with the execution and delivery of this Agreement, the
Company and all of its Subsidiaries other than ATG US are executing and
delivering a Guaranty, substantially in the form attached hereto as Exhibit F
(the “Guaranty” and collectively with the Escrow Agreement, Registration Rights
Agreement, Warrants, Security Agreement, the Promissory Notes, this Agreement,
and each of the other agreements required to be entered into by parties hereto
in connection with the transactions contemplated by this Agreement, the
“Transaction Documents”), pursuant to which the Subsidiaries have agreed to
guaranty the obligations of the Company under the Promissory Notes and the other
Transaction Documents.
 
NOW, THEREFORE, the Company and Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF PROMISSORY NOTES, WARRANTS AND YIELD ENHANCEMENT SHARES.
 
(a) Purchase Price. The aggregate purchase price of the Promissory Notes and the
Warrants of $5,000,000 (the “Note Purchase Price”), shall be paid to the Company
by Buyer in two equal payments of $2,500,000 on the Closing Date (as defined
below) and July 10, 2007 (the “Second Tranche Payment Date”) subject to the
closing conditions set forth herein. The aggregate purchase price of the Yield
Enhancement Shares of $2,000 (the “Yield Enhancement Purchase Price”) shall be
paid in two equal payments of $1,000 on the Closing Date (as defined below) and
the Second Tranche Payment Date.


(b)  First Tranche.


(i) Subject to and in reliance upon the representations and warranties set forth
in Section 3 below, and the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, (1) the Company and ATG US, as applicable, shall
issue and sell to Buyer, and Buyer agrees to purchase from the Company on the
Closing Date, (A) the initial Promissory Note in the principal amount of
$2,500,000 (the “Initial Promissory Note”) from ATG US and (B) Warrants to
purchase 3,250,000 shares of Common Stock of the Company (the “Initial
Warrants”) from the Company and (2) the Company shall issue and sell to Buyer,
and Buyer agrees to purchase 3,250,000 Yield Enhancement Shares (the “Initial
Yield Enhancement Shares”) from the Company on the Closing Date. The aggregate
purchase price of the Initial Promissory Note and Initial Warrants to be
purchased by Buyer on the Closing Date shall be equal to $2,500,000 (the
“Initial Note Payment”). The purchase price of the Initial Yield Enhancement
Shares to be purchased by Buyer on the Closing Date shall be $1000 (the “Initial
Yield Enhancement Payment”). The closing of the purchase of the Initial
Promissory Note, the Initial Warrants and the Initial Yield Enhancement Shares
by Buyer and the Company (the “Closing”) shall occur at the offices of Hughes
and Luce LLP, 1717 Main Street, Dallas, Texas 75201 on June 15, 2007 (the
“Closing Date”) at 10:00 a.m., local time.
 
(ii) At Closing, (1) Buyer shall pay the Initial Note Payment to the Company or
the escrow agent and the Escrow Account (the “Escrow Agent”), as applicable,
pursuant to Section 1(b)(iii) for the Initial Promissory Note and the Initial
Warrants and shall pay the Initial Yield Enhancement Payment for the Initial
Yield Enhancement Shares to be issued and sold to Buyer at the Closing, by wire
transfer of immediately available funds in accordance with the Company’s and
Escrow Agent’s (as applicable) written wire instructions, (2) the Company shall
deliver to Buyer (A) the Initial Promissory Note, duly executed on behalf of the
Company and registered in the name of Buyer or its designee, (B) the Initial
Warrants which Buyer is purchasing, duly executed on behalf of the Company and
registered in the name of Buyer (C) a stock certificate representing the Initial
Yield Enhancement Shares which Buyer is purchasing, duly executed on behalf of
the Company and registered in the name of Buyer.
 
2

--------------------------------------------------------------------------------


 
(iii) At Closing, Buyer will pay $1,000,000 of the Initial Note Payment directly
to the Company; and the remaining $1,500,000 of the Initial Note Payment will be
deposited into the Escrow Account, to be immediately released and paid to the
Company pursuant to the terms of the Escrow Agreement.
 
(c)  Second Tranche.
 
(i) Subject to and in reliance upon the representations and warranties set forth
in Section 3 below, and the satisfaction (or waiver) of the conditions set forth
in Section 6(b) and Section 7(b), below, (i) the Company and ATG US, as
applicable, shall issue and sell to Buyer, and Buyer agrees to purchase on the
Second Tranche Payment Date, the following: (A) the second Promissory Note in
the principal amount of $2,500,000 (the “Secondary Promissory Note”) from ATG
US, (B) Warrants to purchase an additional 3,250,000 shares of Common Stock of
the Company (the “Secondary Warrants”) from the Company and (C) an additional
3,250,000 Yield Enhancement Shares (the “Secondary Yield Enhancement Shares”)
from the Company. The aggregate purchase price of the Secondary Promissory Note
and Secondary Warrants to be purchased by Buyer on the Second Tranche Payment
Date shall be equal to $2,500,000 (the “Second Note Payment”). The aggregate
purchase price of the Secondary Yield Enhancement Shares to be purchased by
Buyer on the Second Tranche Payment Date shall be equal to $1,000 (the “Second
Yield Enhancement Payment”). The closing (the “Second Tranche Closing”) of the
purchase of the Secondary Promissory Note, Secondary Warrants and Secondary
Yield Enhancement Shares by Buyer shall occur at the offices of Hughes and Luce
LLP, 1717 Main Street, Dallas, Texas 75201 on the Second Tranche Payment Date at
10:00 a.m., local time.
 
(ii) At the Second Tranche Closing, (1) Buyer shall pay the Second Note Payment
to the Company and the Escrow Agent, as applicable, pursuant to Section
1(c)(iii) for the Secondary Promissory Note and Secondary Warrants and shall pay
the Second Yield Enhancement Payment for the Secondary Yield Enhancement Shares
to be issued and sold to Buyer at the Second Tranche Closing, by wire transfer
of immediately available funds in accordance with the Company’s and Escrow
Agent’s (as applicable) written wire instructions, (2) the Company shall deliver
to Buyer the Secondary Promissory Note, Secondary Warrants and a stock
certificate representing the Secondary Yield Enhancement Shares which Buyer is
purchasing, duly executed on behalf of the Company and registered in the name of
Buyer.
 
(iii) The entire amount of the Second Note Payment will be paid into the Escrow
Account by Buyer at the Second Tranche Closing, to be immediately released and
paid to the Company pursuant to the terms of the Escrow Agreement.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Buyer represents and warrants with respect to only itself that:
 
(a) Organization of Buyer. Buyer is a limited liability company duly formed,
validly existing, and in good standing under the laws of Delaware.
 
(b) Authorization of Transaction. All limited liability company action on the
part of Buyer necessary for the authorization, execution, delivery and
performance by Buyer of the Transaction Documents to which it is a party, and
the consummation of the transactions contemplated herein and therein, has been
taken. When executed and delivered by Buyer, each of the Transaction Documents
to which it is a party, will constitute the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. Buyer has all
requisite limited liability company power and authority to enter into each of
the Transaction Documents to which it is a party, and to carry out and perform
its obligations under the terms hereof and thereof.
 
3

--------------------------------------------------------------------------------


 
(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party, by Buyer and the consummation by Buyer of the
transactions contemplated hereby and thereby will not (i) result in a violation
of Buyer’s organizational documents; (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Buyer is a
party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Buyer or by which any property or asset of Buyer is bound or affected.
 
(d) Consents. All consents, approvals, orders and authorizations required on the
part of Buyer in connection with the execution, delivery or performance by Buyer
of the Transaction Documents to which it is a party, and the consummation of the
transactions contemplated herein by Buyer have been obtained and are effective
as of the date hereof.
 
(e) No Public Sale or Distribution. Buyer is acquiring the Securities for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in a manner that would violate the 1933 Act,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, that by making the representations herein, Buyer does not agree to hold
any of the Securities for any minimum or other specific term, and reserves the
right to dispose of the Securities or Warrant Shares at any time in accordance
with or pursuant to the Registration Rights Agreement, a registration statement
or an exemption under the 1933 Act. Buyer is acquiring the Securities hereunder
in the ordinary course of its business. Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities or Warrant Shares.
 
(f) Investor Status. Buyer is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D. Buyer’s financial condition is such that it is
able to bear the risk of holding the Securities and the Warrant Shares for an
indefinite period of time and the risk of loss of its entire investment. Buyer
has sufficient knowledge and experience in financial and business matters and in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company. Buyer fully understands that
the Securities and the Warrant Shares are speculative investments which involve
a high degree of risk of loss of Buyer’s entire investment, and is able to bear
the economic risks of an investment in the Company. Buyer is fully informed as
to the business conducted by the Company.


(g) Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
(h) Information. Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
4

--------------------------------------------------------------------------------


 
(i) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(j) Transfer or Resale. Buyer may not transfer or offer to transfer the
Promissory Notes. Buyer understands that except as provided in the Registration
Rights Agreement: the offer and sale of the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
the resale of the Securities has subsequently been registered thereunder, (B)
Buyer shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such Yield Enhancement Shares or Warrant
Shares to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) Buyer provides the
Company with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act
(or, in each case, a successor rule thereto).
 
(k) Legends. Buyer understands that the certificates or other instruments
representing the representing the Yield Enhancement Shares, Warrants and Warrant
Shares, until removed in accordance with Section 3(k) of the Registration Rights
Agreement, and except as set forth below, shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (i) such Yield Enhancement Shares, Warrants or Warrant Shares are
registered for resale under the 1933 Act, and Buyer has complied with Section
3(k) of the Registration Rights Agreement, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act, or (iii) such Securities are sold,
assigned or transferred pursuant to Rule 144, or such holder provides the
Company with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144(k).
 
Buyer understands that the Promissory Notes shall bear the following restrictive
legend:
 
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, SECTION 25102(F) OF THE CALIFORNIA
CORPORATIONS CODE AND THE REGULATIONS PROMULGATED THEREUNDER, OR THE SECURITIES
LAWS OF ANY OTHER STATE. THIS NOTE MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED.
 
5

--------------------------------------------------------------------------------


 
(l) Intentionally Omitted.
 
(m) Affiliations with Broker-Dealers. Buyer is not itself, or is not otherwise
an affiliate of, a broker-dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
adopted by the SEC thereunder (the “Exchange Act”); provided, however, that if
Buyer is itself, or is otherwise an affiliate of, a broker-dealer, then Buyer,
at the time of purchase of the Securities, did not have any direct or indirect
agreements or understandings with any Person to distribute the Promissory Notes,
Yield Enhancement Shares, Warrants or Warrant Shares. For purposes of the
preceding sentence, an affiliate of a broker-dealer is any Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, a broker-dealer, and does not include any
individuals employed by such broker-dealer or its affiliates.
 
(n) Short Sales and Confidentiality Prior to Effective Date. During the last
thirty (30) days prior to the Closing Date, neither Buyer nor any affiliate of
Buyer, foreign or domestic, has, directly or indirectly, effected or agreed to
effect any short sale (as defined in Rule 200 of Regulation SHO under the
Exchange Act), whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, borrowed or pre-borrowed any shares of Common Stock, or
granted any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Common Stock or other securities
purchased pursuant to this Agreement. Buyer has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction) other than to other Persons that are a
party to this Agreement.
 
(o) No Representations, Guaranties or Warranties. Other than as set forth
herein, there have been no representations, guaranties, or warranties made to
Buyer by the Company, its Subsidiaries, or its agents or employees, or by any
other person, expressly or by implication, with respect to (i) the approximate
length of time that Buyer will be required to remain an owner of the Securities;
(ii) the percentage of profit and/or amount of or type of consideration, profit,
or loss (including, without limitation, tax benefits) to be realized, if any, as
a result of investment in the Securities and (iii) the possibility that the past
performance or experience on the part of any officer or director of the Company,
or of any other person, might in any way indicate the predictable results of
operations of the Company, or of ownership of the Securities. Buyer knows of no
breach of any representation or warranty of the Company as of the date hereof.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company and its Subsidiaries represent and
warrant to Buyer that each and all of the following representations and
warranties made by the Company or the Subsidiaries, where applicable, (as
modified by the disclosure schedules delivered to Buyer contemporaneously with
the execution and delivery of this Agreement (the “Schedules”)) are true and
correct as of the date of this Agreement. The Schedules shall be arranged by the
Company in paragraphs corresponding to the sections and subsections contained in
this Section 3.
 
(a)  Organization and Qualification. The Company and each Subsidiary is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted. The Company and each Subsidiary is duly qualified as a foreign entity
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company, taken as whole,
or on the transactions contemplated hereby and by the other Transaction
Documents, or on the authority or ability of the Company or its Subsidiaries to
perform its obligations under the Transaction Documents. The Company has no
subsidiaries except those that are a party to this Agreement.
 
6

--------------------------------------------------------------------------------


 
(b)  Authorization; Enforcement; Validity. The Company and each Subsidiary has
the requisite power and authority to enter into and perform its obligations
under the Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and each Subsidiary has been duly authorized by the
board of directors of the Company and each Subsidiary and the consummation by
the Company and each Subsidiary of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities, have
been duly authorized by the board of directors of the Company and (other than
the filing with the SEC of a Form D and one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement and other
than filings with “Blue Sky” authorities as required therein) no further filing,
consent, or authorization is required by the Company, any Subsidiary or their
respective board of directors or stockholders. This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company and each Subsidiary, and constitute the legal, valid
and binding obligations of the Company and each Subsidiary, enforceable against
the Company and each Subsidiary in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(c)  Issuance of Securities. The issuance of the Securities is duly authorized
and free from all taxes, liens and charges with respect to the issue thereof.
Upon issuance at each of the Closing Date and the Second Tranche Payment Date,
the Yield Enhancement Shares and Warrants will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Upon issuance, the Warrant
Shares will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of the representations made by Buyer in
Section 2, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.
 
(d)  No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and each Subsidiary and the
consummation by the Company and each Subsidiary of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities) will not (i) result in a violation of the Company’s Articles of
Incorporation, the Company’s Bylaws, or the governing documents of any of the
Subsidiaries or the terms of any capital stock of the Company or any of its
Subsidiaries; (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any Subsidiary is
a party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.
 
7

--------------------------------------------------------------------------------


 
(e)  Consents. The Company and its Subsidiaries are not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof (other than (x) filing with the SEC
of a Form 8-K, Form D and one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement, (y) filings with “Blue
Sky” authorities, and (z) filings required by the Security Agreement). All
consents, authorizations, orders, filings and registrations which the Company
and the Subsidiaries are required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the Closing Date, and the Company
and each Subsidiary is unaware of any facts or circumstances which might prevent
the Company and its Subsidiaries from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of its reporting requirements under the 1933 Act and
has no knowledge of any facts which would reasonably lead to suspension of the
quotation of its Common Stock on the NASD Over-the-Counter Bulletin Board (the
“OTCBB”) in the foreseeable future.
 
(f)  Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby and that Buyer is
not (i) an officer or director of the Company or any Subsidiary, (ii) to the
knowledge of the Company or any Subsidiary, an “affiliate” of the Company or any
Subsidiary (as defined in Rule 144) prior to the Closing Date or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Exchange Act) prior
to the Closing Date. Company further acknowledges that Buyer not is acting as a
financial advisor or fiduciary of the Company or any Subsidiary (or in any
similar capacity) with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by Buyer or any of its representatives or agents in connection with this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s and the Subsidiaries’
decisions to enter into this Agreement and the other Transaction Documents have
been based solely on the independent evaluation by the Company, the Subsidiaries
and their respective representatives.
 
(g)  No Integrated Offering. Neither the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates or any Person acting on their behalf
will take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of the Securities to be integrated with other offerings.
 
(h)  U.S. Real Property Holding Corporation. Company is not is, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company will so
certify upon the request of Buyer.
 
(i)  Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or the
laws of the jurisdiction of its formation which is or could become applicable to
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.
 
8

--------------------------------------------------------------------------------


 
(j)  SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates, or as subsequently amended, the SEC Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents, as amended, complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(k)  Absence of Certain Changes. Except as disclosed in the Company’s Quarterly
Report on Form 10-Q for the period ended March 31, 2007, since March 31, 2007,
there has been no material adverse change and no material adverse development in
the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Company or its
Subsidiaries. Since March 31, 2007, the Company has not (i) declared or paid any
dividends, (ii) sold any assets or (iii) had capital expenditures, individually
or in the aggregate, in excess of $100,000, other than ordinary course of
business. None of the Company or any of its Subsidiaries has taken any steps to
seek protection pursuant to any bankruptcy law or does the Company or any of its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy proceedings or any actual knowledge of any
fact which would reasonably lead a creditor to do so. None of the Company or any
of its Subsidiaries as of the Closing or Second Tranche Closing, and after
giving effect to the transactions contemplated hereby to occur at the Closing or
Second Tranche Closing, will be Insolvent (as defined below). For purposes of
this Section 3(k), “Insolvent” means, with respect to the Company or any
Subsidiary (i) the present fair saleable value of the Company’s or any
Subsidiary’s assets is less than the amount required to pay the Company’s of any
Subsidiary’s total Indebtedness (as defined in Section 3(q)), as applicable,
(ii) the Company or any Subsidiary is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company or any Subsidiary intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company or any Subsidiary, has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.
 
9

--------------------------------------------------------------------------------


 
(l)  No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transaction contemplated by the Transaction Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form SB-2 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
(m)  Conduct of Business; Regulatory Permits. None of the Company or its
Subsidiaries is in violation of any term of or in default under its articles or
certificate of incorporation or bylaws or other governing documents. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
its Subsidiaries. Without limiting the generality of the foregoing, the Company
has no knowledge of any facts or circumstances that would reasonably lead to
delisting or suspension of the Common Stock. During the one (1) year period
prior to the date hereof, (i) trading in the Common Stock has not been suspended
by the SEC and (ii) the Company has received no communication, written or oral,
from the SEC regarding the suspension or delisting of the Common Stock. The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, and during the one (1) year period prior to the
date hereof, neither the Company nor any such Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(n)  Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
the failure to be in compliance would not have a Material Adverse Effect.
 
(o)  Transactions With Affiliates. Except as set forth in the SEC Documents
filed at least ten days prior to the date hereof, none of the officers,
directors or employees of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
(p)  Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (x) 200,000,000 shares of Common Stock, of which, as
of the date hereof, 26,531,805 shares are issued and outstanding, 7,016,284
shares of the Company’s outstanding shares are reserved for issuance pursuant to
the Company’s stock option and purchase plans listed in Schedule 3(p), and
803,000 shares are reserved for issuance upon the exercise of warrants subject
to the warrant agreements listed in Schedule 3(p) and (y) 10,000,000 shares of
preferred stock, par value $0.0001 per share, of which as of the date hereof,
zero shares are issued and outstanding. All of the outstanding shares of the
Company have been validly issued and are fully paid and nonassessable. The
authorized capital stock of Atlas Technology Group Holdings Limited consists of
50,000 shares, of which, as of the date hereof, 10,000 shares are issued and
outstanding and zero shares are issued or reserved for issuance pursuant to
stock options or warrants. The authorized capital stock of Atlas Technology
Group (NZ) Limited consists of 100 shares, of which, as of the date hereof, 100
shares are issued and outstanding and zero shares are reserved for issuance
pursuant to stock options or warrants. The authorized capital stock of
TakeCareofIT consists of 50,000 shares, of which, as of the date hereof, 10,000
shares are issued and outstanding and zero shares are issued or reserved for
issuance pursuant to stock options or warrants. The authorized capital stock of
ATG US consists of 1,000 shares, of which, as of the date hereof, 1,000 shares
are issued and outstanding and zero shares are issued or reserved for issuance
pursuant to stock options or warrants. The authorized capital stock of Atlas
Technology Group Consulting Inc. consists of 1,000 shares, of which, as of the
date hereof, 1,000 shares are issued and outstanding and zero shares are issued
or reserved for issuance pursuant to stock options or warrants. The authorized
capital stock of BLive Networks Inc. consists of 100 shares, of which, as of the
date hereof, 100 shares are issued and outstanding and zero shares are reserved
for issuance pursuant to stock options or warrants. Except as disclosed in the
SEC Documents or Schedule 3(p): (i) none of the Company’s or its Subsidiaries’
share capital is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional share capital of the Company or any Subsidiary or any options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of the Company or any Subsidiary; (iii)
there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any Subsidiary or by which Company or any Subsidiary is or may
become bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any Subsidiary; (v) there are no agreements or arrangements under
which the Company or any Subsidiary is obligated to register the sale of any of
its securities under the 1933 Act (except the Registration Rights Agreement);
(vi) there are no outstanding securities or instruments of the Company or any
Subsidiary which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities or Warrant
Shares; (viii) the Company and its Subsidiaries have no stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
it Subsidiaries’ businesses. Schedule 3(p) contains true, correct and complete
copies of (i) the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (“the Company’s Articles of Incorporation”) and (ii)
the Company’s Bylaws, as amended and as in effect on the date hereof
(“the Company’s Bylaws”).
 
10

--------------------------------------------------------------------------------


 
(q)  Indebtedness and Other Contracts. Except as disclosed in the SEC Documents
or Schedule 3(q), neither the Company nor any of its Subsidiaries (i) have any
outstanding Indebtedness, (ii) are a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) are in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, or (iv) are a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect, except as otherwise disclosed in
Schedule 3(q). For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
11

--------------------------------------------------------------------------------


 
(r)  Absence of Litigation. Except as disclosed in the SEC Documents or in
writing to Buyer, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency (including the SEC),
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or the Company, the Common Stock or any of its
Subsidiaries or any of the Company’s or its Subsidiaries’ officers or directors.
 
(s)  Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. In the past
one (1) year, neither the Company nor any Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
(t)  Employee Relations. Neither Company nor any of its Subsidiaries is a party
to any collective bargaining agreement or employs any member of a union. Company
and its Subsidiaries believe that their relations with their employees are good.
No executive officer of Company or any of its Subsidiaries has notified Company
or any such Subsidiary that such officer intends to leave Company or any such
Subsidiary or otherwise terminate such officer’s employment with Company or any
such Subsidiary. No executive officer of Company or any of its Subsidiaries, to
the knowledge of Company or any such Subsidiary, is in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant. Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
12

--------------------------------------------------------------------------------


 
(u)  Title. The Company and its Subsidiaries have good and marketable title to
all real property and good and marketable title to all personal property owned
by them which is material to the business of the Company and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects except
Permitted Liens (as such term is defined in the Promissory Notes) and such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries.
 
(v)  Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted. None of the
Company’s or any of its Subsidiaries’ Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement. The Company has no knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company, being threatened, against the Company or its Subsidiaries regarding
its Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.
 
(w)  Environmental Laws. Company and its Subsidiaries (i) are in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(x)  Subsidiary Rights. Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by Company or such Subsidiary.
 
(y)  Investment Company. Neither the Company nor its Subsidiaries are, or are an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(z)  Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
13

--------------------------------------------------------------------------------


 
(aa)  Internal Accounting and Disclosure Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the 1934
Act) that are effective in ensuring that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company ’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as otherwise disclosed in the SEC Documents, during the
twelve months prior to the date hereof, neither the Company nor any of its
Subsidiaries have received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.
 
(bb)  Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would be reasonably likely to have a Material Adverse Effect.
 
(cc)  Ranking of Promissory Note. Except as permitted by the Promissory Notes,
no Indebtedness of the Company will rank senior to or pari passu with the
Promissory Notes.
 
(dd)  Transfer Taxes. On the Closing Date and the Second Tranche Payment Date,
all stock transfer or other taxes (other than income or similar taxes) which are
required to be paid in connection with the sale and transfer of the Securities
to be sold to Buyer hereunder will be, or will have been, fully paid or provided
for by the Company and all laws imposing such taxes will be or will have been
complied with.
 
(ee)  Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (except for customary placement
fees payable in connection with this transaction), or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company (except for customary placement fees payable in
connection with this transaction).
 
(ff)  Commission and Brokers. Other than the commission to be paid to Equity
Source Partners, LLC set forth on Schedule 3(ff), no commission has been charged
or shall be payable to any person with respect to the issuance and sale by the
Company to Buyer of the Securities or the completion of any other transaction
contemplated by this Agreement as a result of any action or agreement on the
part of Company; and Company has not retained, utilized or been represented by
any other broker or finder in connection with the transactions contemplated by
this Agreement. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. 
 
14

--------------------------------------------------------------------------------


 
(gg)  Foreign Corrupt Practices. Neither Company nor any of its Subsidiaries nor
any director, officer, agent, employee or other Person acting on behalf of
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, Company or any of its Subsidiaries (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(hh)  No General Solicitation; Placement Agent’s Fees. The Company, the
Subsidiaries nor any of their affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Buyer or their investment advisors) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.
 
(ii)  Disclosure. The Company understands and confirms that Buyer will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Buyer, the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The Company knows of
no breach of any representation or warranty of Buyer as of the date hereof.
 
4. COVENANTS.
 
(a)  Commercially Reasonable Efforts. Each party shall use commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.
 
(b)  Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
Buyer promptly after such filing. The Company shall, on or before the Closing
Date or Second Tranche Payment Date, as applicable, take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Securities for sale to Buyer at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to Buyer on or prior to the Closing
Date. Each of the Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.
 
15

--------------------------------------------------------------------------------


 
(c)  Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Yield Enhancement Shares,
Warrants, Warrant Shares and the Promissory Notes are no longer outstanding (the
“Reporting Period”), the Company shall file all reports required to be filed
with the SEC pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination.
 
(d)  Use of Proceeds. The Company will use the proceeds from the sale of the
Securities (i) for the fees and expenses associated with the sale of the
Securities and (ii) for general corporate purposes.
 
(e)  Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period: (i) unless filed with the SEC through EDGAR and available to the public
through the EDGAR system, within one business day after the filing thereof with
the SEC, a copy of all Annual Reports on Form 10-K or 10-KSB, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act of the Company , (ii) on
the same day as the release thereof, copies of all press releases issued by
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(f)  Listing. To the extent the Registrable Securities (as defined in the
Registration Rights Agreement) are listed upon a national securities exchange or
automated quotation system that provides for the listing of securities, the
Company shall promptly secure the listing of all of the Registrable Securities
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents. The Company
shall not take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).
 
(g)  Fees. The Company shall reimburse Buyer or its designee(s) for reasonable
and documented costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including reasonable legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith) up to an amount not to exceed $15,000, which amount shall
be withheld by Buyer from the Initial Note Payment at the Closing. The Company
shall be responsible for the payment of, and shall pay, any placement agent’s
fees, financial advisory fees, or broker’s commissions (other than for Persons
engaged by Buyer or its investment advisors) relating to or arising out of the
transactions contemplated hereby, and shall hold Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.
 
(h)  Disclosure of Transactions and Other Material Information. On or before
5:30 p.m., Washington, D.C. time, on the second business day following the date
of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement, the form
of Promissory Note, form of Warrant, Security Agreement, Guaranty and the
Registration Rights Agreement) (including all attachments, the “8-K Filing”).
Any material non-public information provided by the Company to Buyer in
connection with this transaction shall be included by the Company within the
aforementioned 8-K Filing. From and after the filing of the 8-K Filing with the
SEC, the Company represents and acknowledges that Buyer shall not be in
possession of any material, nonpublic information received from the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents not to, provide Buyer with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express written consent of Buyer. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents, in addition to any other
remedy provided herein or in the Transaction Documents, Buyer shall, to the
extent it becomes aware of such breach, notify the Company of such breach and
the material, nonpublic information the receipt of which resulted in such
breach. Within two business days of receipt of such notice, the Company shall
either (a) deliver a notice to Buyer certifying such material, non-public
information has already been publicly disclosed by the Company or (b) make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic information. Subject to the foregoing,
neither the Company, its Subsidiaries nor Buyer shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of Buyer (which consent
shall not be unreasonably withheld, delayed or conditioned), Company shall not
disclose the name of Buyer or its affiliates in any filing, announcement,
release or otherwise except in the 8-K Filing.
 
16

--------------------------------------------------------------------------------


 
(i)  Incurrence of Liens. So long as the Promissory Notes are outstanding, the
Company shall not, directly or indirectly, allow or suffer to exist any Lien,
other than Permitted Liens (as defined in the Promissory Note), upon any
property or assets (including accounts and contract rights) owned by the
Company.
 
(j)  Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(k)  Allocation of Purchase Price for Federal Income Tax Purposes. In accordance
with Treasury regulations section 1.1273-2(h), the Company shall allocate the
(i) Note Purchase Price between the Promissory Notes and the Warrants based upon
their relative fair market values and (ii) Yield Enhancement Purchase Price
between the Yield Enhancement Shares based upon their relative fair market
value. In making such allocation, the parties hereto shall agree, based upon the
advice of their financial advisors, upon the appropriate methodology to be used
for determining the relative fair market values of the Promissory Notes, the
Warrants and the Yield Enhancement Shares.
 
(l)  No Short Sales Permitted. Beginning on the Closing Date and until such time
as the Promissory Notes have been fully repaid by the Company, Buyer and its
affiliates, whether foreign or domestic, will not, directly or indirectly,
effect or agree to effect any short sale (as defined in Rule 200 of Regulation
SHO under the Exchange Act), whether or not against the box, establish any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to the Common Stock, borrow any shares of Common Stock, or grant any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Common Stock or other securities purchased
pursuant to this Agreement.
 
17

--------------------------------------------------------------------------------


 
(m) Pro Rata Participation.
 
(i)  As long as Buyer holds at least 1,000,000 shares of Common Stock of the
Company, the Company shall permit Buyer to purchase its pro rata share of New
Securities (as defined below) on terms and conditions that are equal to those
offered by the Company in a subsequent sale of New Securities after the date of
this Agreement. Buyer’s pro rata share, for purposes of this Section 4(m), is
equal to the ratio of (a) the number of shares of Common Stock owned by Buyer
immediately prior to the issuance of New Securities to (b) the total number of
shares of Common Stock outstanding. Buyer may assign its right of participation
hereunder to any person to which Buyer may transfer registration rights pursuant
to the terms of the Registration Rights Agreement. “New Securities” shall mean
any capital stock of the Company whether now authorized or not, and rights,
convertible securities, options or warrants to purchase such capital stock, and
securities of any type whatsoever that are, or may become, exercisable or
convertible into capital stock; provided that the term “New Securities” does not
include: (A) the Warrants and Yield Enhancement Shares issued pursuant to this
Agreement and the Warrant Shares issuable upon exercise thereof; (B) shares of
Common Stock and options, warrants or other rights to purchase Common Stock
issued to employees, officers or directors of, or consultants or advisors to the
Company or any subsidiary pursuant to restricted stock purchase agreements,
stock option plans or similar arrangements approved by Board of Directors;
(C) securities issued pursuant to the conversion or exercise of any convertible
securities, options or warrants outstanding as of this date of this Agreement;
(D) securities issued pursuant to a qualified public offering; (E) shares of
Common Stock issued or issuable pursuant to the acquisition of another
corporation or entity by the Company by merger, purchase of substantially all of
the assets or other reorganization or to a joint venture agreement, provided,
that such issuances are approved by the Board of Directors of the Company; or
(F) shares of Common Stock issued or issuable to suppliers or third party
service providers in connection with the provision of goods or services pursuant
to transactions approved by the Board of Directors of the Company.
 
(ii)  In the event the Company proposes to undertake an issuance of New
Securities, it shall give Buyer written notice of its intention, describing the
type of New Securities, and their price and the general terms upon which the
Company proposes to issue the same. Buyer shall have twenty (20) days after any
such notice is mailed or delivered to agree to purchase Buyer’s pro rata share
of such New Securities and to indicate whether such Buyer desires to exercise
its option for the price and upon the terms specified in the notice by giving
written notice to the Company, stating therein the quantity of New Securities to
be purchased.
 
(n) Corporate Existence. So long as Buyer beneficially owns any Securities, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.


5. TRANSFER AGENT INSTRUCTIONS.
 
(a)  Registers. The Company’s transfer agent is Registrar and Transfer Company.
The Company’s transfer agent maintains a register for the Common Stock in which
it records the name and address of each Person in whose name the Common Stock
has been issued, and will keep such register open and available at all times
during business hours for inspection by Buyer or its legal representatives.
 
(b)  Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of Buyer or its
respective nominee(s), for the Yield Enhancement Shares and Warrant Shares in
such amounts as specified from time to time by Buyer to the Company in the form
of Exhibit G attached hereto (the “Irrevocable Transfer Agent Instructions”).
The Company warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Sections 2(j) and 2(k) hereof, will be given by
the Company to its transfer agent with respect to the Yield Enhancement Shares
and Warrant Shares and that the Yield Enhancement Shares and Warrant Shares
shall otherwise be freely transferable (subject to applicable federal and state
securities laws) on the books and records of the Company, as applicable, and to
the extent provided in this Agreement and the other Transaction Documents. If
Buyer effects a sale, assignment or transfer of Yield Enhancement Shares and
Warrant Shares in accordance with Sections 2(j) and 2(k), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by Buyer to effect such
sale, transfer or assignment (subject to applicable federal and state securities
laws). In the event that such sale, assignment or transfer involves Yield
Enhancement Shares or Warrant Shares sold, assigned or transferred pursuant to
an effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Yield Enhancement Shares or Warrant Shares to Buyer, assignee
or transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Buyer.
 
18

--------------------------------------------------------------------------------


 
6. CONDITIONS TO THE COMPANY’S OBLIGATIONS TO SELL.
 
(a) The obligations of the Company hereunder to issue and sell the Initial
Promissory Note, Initial Warrants, and Initial Yield Enhancement Shares to Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing Buyer with prior written notice thereof:
 
(i) Buyer shall have executed each of the Transaction Documents to which it is a
party and delivered the same to the Company.
 
(ii) Buyer shall have delivered to the Company and the Escrow Agent the Initial
Note Purchase Price (less the amounts withheld by it pursuant to Section 4(g))
for the Initial Promissory Note and Initial Warrants being purchased by Buyer at
the Closing, pursuant to the terms of the escrow provisions in Section 1(b)(iii)
of the Agreement and the Escrow Agreement, by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.
 
(iii) Buyer shall have delivered to the Company the Initial Yield Enhancement
Payment for the Initial Yield Enhancement Shares being purchased by Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
 
(iv) The representations and warranties of Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and Buyer shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by Buyer at or
prior to the Closing Date. Company shall have received certificates, executed by
an authorized representative of the Buyer, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Buyer, substantially in the form attached hereto as Exhibit H.
 
19

--------------------------------------------------------------------------------


 
(b) The obligations of the Company hereunder to issue and sell the Secondary
Promissory Note, Secondary Warrants and the Secondary Yield Enhancement Shares
to Buyer at the Second Tranche Closing is subject to the satisfaction, at or
before the Second Tranche Payment Date, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing Buyer with
prior written notice thereof:
 
(i) Buyer shall have deposited in the Escrow Account the Second Note Payment for
the Secondary Promissory Note and Secondary Warrants being purchased by Buyer at
the Second Tranche Closing, pursuant to the terms of the escrow provisions in
Section 1(c)(iii) of the Agreement and the Escrow Agreement, by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
(ii) Buyer shall have delivered to the Company the Second Yield Enhancement
Payment for the Secondary Yield Enhancement Shares being purchased by Buyer at
the Second Tranche Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
(iii) The representations and warranties of Buyer shall be true and correct in
all material respects as of the date when made and as of the Second Tranche
Payment Date as though made at that time (except for representations and
warranties that speak as of a specific date), and Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by Buyer at or prior to the Second Tranche Payment Date. Company shall have
received certificates, executed by an authorized representative of the Buyer,
dated as of the Second Tranche Payment Date, to the foregoing effect and as to
such other matters as may be reasonably requested by Buyer, substantially in the
form attached hereto as Exhibit P.
 
7. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of Buyer hereunder to purchase the Initial Promissory Note,
Initial Warrants and Initial Yield Enhancement Shares at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Buyer’s sole benefit and may
be waived by Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:
 
(i)  The Company shall have executed and delivered to Buyer (A) each of the
Transaction Documents, (B) the Initial Promissory Note, (C) the Initial Warrants
being purchased by Buyer at the Closing pursuant to this Agreement and (D) the
stock certificates representing the Initial Yield Enhancement Shares being
purchased by Buyer at the Closing pursuant to this Agreement.
 
(ii)  Buyer shall have received the opinion of Hughes & Luce LLP, the Company’s
outside counsel, dated as of the Closing Date, in substantially the form of
Exhibit I attached hereto.
 
(iii)  Buyer shall have received the opinion of Grech, Vella, Tortell & Hyzler,
the Company’s local counsel in Malta, dated as of the Closing Date, in
substantially the form of Exhibit J attached hereto.
 
(iv)  Buyer shall have received the opinion of Simpson Grierson, the Company’s
local counsel in New Zealand, dated as of the Closing Date, in substantially the
form of Exhibit K attached hereto.
 
20

--------------------------------------------------------------------------------


 
(v)  Buyer shall have received the opinion of Richards, Buell, Sutton LLP, the
Company’s local counsel in Canada, dated as of the Closing Date, in
substantially the form of Exhibit L attached hereto.
 
(vi)  The Company shall have delivered to Buyer a copy of the Irrevocable
Transfer Agent Instructions attached hereto as Exhibit G, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.
 
(vii)  The Company shall have delivered to Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date reasonably proximate to
the Closing Date.
 
(viii)  The Company shall have delivered to Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date reasonably proximate to Closing Date.
 
(ix)  The Company shall have delivered to Buyer a certificate evidencing, for
each of Company’s Subsidiaries, its qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which such Subsidiary conducts business, as of a date reasonably
proximate to Closing Date.
 
(x)  The Company shall have delivered to Buyer a certified copy of the Company’s
articles of incorporation as certified by the Secretary of State of the State of
Delaware reasonably proximate to the Closing Date.
 
(xi)  The Company shall have delivered to Buyer a certified copy of each
Subsidiary’s articles of incorporation (or comparable formation document) as
certified by the Secretary of State (or comparable office) of the jurisdiction
in which such Subsidiary is incorporated reasonably proximate to the Closing
Date.
 
(xii)  The Company shall have delivered to Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, substantially in the
form attached hereto as Exhibit M, as to (A) the resolutions consistent with
Section 3(b) as adopted by the Company’s Board of Directors in a form reasonably
acceptable to Buyer, (B) the Company’s articles of incorporation and (C) the
Company’s bylaws, each as in effect at the Closing.
 
(xiii)  The Company shall have delivered to Buyer certificates, executed by the
Secretary (or comparable officer or manager) of each of the Company’s
Subsidiaries and dated as of the Closing Date, substantially in the form
attached hereto as Exhibit M, as to (A) the resolutions consistent with Section
3(b) as adopted by such Subsidiary’s board of directors (or other governing
body) in a form reasonably acceptable to Buyer, (B) such Subsidiary’s articles
of incorporation (or other formation documents) and (C) such Subsidiary’s bylaws
(or other operating agreements), each as in effect at the Closing.
 
(xiv)  The representations and warranties of the Company and its Subsidiaries
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific
date), and the Company and its Subsidiaries shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Buyer shall have received certificates,
executed by the Chief Executive Officer (or duly authorized officer or director
for foreign Subsidiaries) of the Company and its Subsidiaries, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by Buyer, substantially in the form attached hereto as
Exhibit N.
 
21

--------------------------------------------------------------------------------


 
(xv)  The Company shall have delivered to Buyer a letter from Company’s transfer
agent certifying the number of shares of Common Stock outstanding as of a date
within five days of the Closing Date.
 
(xvi)  The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xvii)  Each of the Subsidiaries shall have executed and delivered to Buyer this
Agreement.
 
(xviii)  The Company and its Subsidiaries shall have executed and delivered to
Buyer the Security Agreement, substantially in the form attached hereto as
Exhibit E.
 
(xix)  The Company and its Subsidiaries (other than ATG US) shall have executed
and delivered to Buyer the Guaranty, substantially in the form attached hereto
as Exhibit F.
 
(xx)  The Company’s management shareholders and the Blankstein family
shareholders have executed the lock-up agreement in favor of Buyer,
substantially in the form attached hereto as Exhibit O.
 
(xxi)  The Company shall have obtained and delivered to Buyer searches of
Uniform Commercial Code filings (or comparable searches for foreign
jurisdictions) in the jurisdictions of formation of the Company and its
Subsidiaries, the jurisdiction of the chief executive offices of the Company and
its Subsidiaries and each jurisdiction where any Collateral (as defined in the
Security Agreement) exceeding a value of $10,000 is located or where a filing
would need to be made in order to perfect Buyer’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens.
 
(xxii)  The Company and its Subsidiaries shall have executed and delivered to
Buyer UCC financing statements (or comparable statements for foreign
jurisdictions) for each appropriate jurisdiction as is necessary, in Buyer’s
sole discretion, to perfect Buyer’s security interest in the Collateral.
 
(xxiii)  The Company shall have delivered to Buyer such other documents relating
to the transactions contemplated by this Agreement as Buyer or its counsel may
reasonably request.
 
(xxiv)  There is a valid exemption under the 1933 Act regarding the offering and
sale of the Promissory Notes, the Yield Enhancement Shares, and the Warrants.
 
(xxv)  The Buyer has completed a due diligence review and investigation of the
Company.
 
(xxvi)  There have been no material adverse changes in the business condition
(financial or otherwise), earnings or properties of the Company.
 
22

--------------------------------------------------------------------------------


 
(xxvii)  There has been no material disruption in the market for Common Stock
(including, but not limited to, a material decrease in the trading price or
trading volume of the Common Stock) or the U.S. stock markets as a whole.
 
(b) The obligation of Buyer hereunder to purchase the Secondary Promissory Note,
Secondary Warrants and Secondary Yield Enhancement Shares at the Second Tranche
Closing is subject to the satisfaction, at or before the Second Tranche Payment
Date, of each of the following conditions, provided that these conditions are
for Buyer’s sole benefit and may be waived by Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
(i)  The Company shall have executed and delivered to Buyer (A) the Secondary
Promissory Note, (B) the Secondary Warrants being purchased by Buyer at the
Closing pursuant to this Agreement and (C) the stock certificates representing
the Initial Yield Enhancement Shares being purchased by Buyer at the Closing
pursuant to this Agreement.
 
(ii)  Buyer shall have received the opinion of Hughes & Luce LLP, the Company’s
outside counsel, dated as of the Second Tranche Payment Date, in substantially
the form of Exhibit I attached hereto.
 
(iii)  Buyer shall have received the opinion of Grech, Vella, Tortell & Hyzler,
the Company’s local counsel in Malta, dated as of the Second Payment Date, in
substantially the form of Exhibit J attached hereto.
 
(iv)  Buyer shall have received the opinion of Simpson Grierson, the Company’s
local counsel in New Zealand, dated as of the Second Payment Date, in
substantially the form of Exhibit K attached hereto.
 
(v)  Buyer shall have received the opinion of Richards, Buell, Sutton LLP, the
Company’s local counsel in Canada, dated as of the Second Payment Date, in
substantially the form of Exhibit L attached hereto.
 
(vi)  The Company shall have delivered to Buyer a copy of the Irrevocable
Transfer Agent Instructions attached hereto as Exhibit G, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.
 
(vii)  The Company shall have delivered to Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date reasonably proximate to
the Second Tranche Payment Date.
 
(viii)  The Company shall have delivered to Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date reasonably proximate to Second Tranche
Payment Date.
 
(ix)  The Company shall have delivered to Buyer a certificate evidencing, for
each of Company’s Subsidiaries, its qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which such Subsidiary conducts business, as of a date reasonably
proximate to Second Tranche Payment Date.
 
23

--------------------------------------------------------------------------------


 
(x)  The Company shall have delivered to Buyer a certified copy of the Company’s
articles of incorporation as certified by the Secretary of State of the State of
Delaware reasonably proximate to the Second Tranche Payment Date.
 
(xi)  The Company shall have delivered to Buyer a certified copy of each
Subsidiary’s articles of incorporation (or comparable formation document) as
certified by the Secretary of State (or comparable office) of the jurisdiction
in which such Subsidiary is incorporated reasonably proximate to the Second
Tranche Payment Date.
 
(xii)  The Company shall have delivered to Buyer a certificate, executed by the
Secretary of the Company and dated as of the Second Tranche Payment Date,
substantially in the form attached hereto as Exhibit M, as to (A) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to Buyer, (B) the Company’s articles
of incorporation and (C) the Company’s bylaws, each as in effect at the Closing.
 
(xiii)  The Company shall have delivered to Buyer certificates, executed by the
Secretary (or comparable officer or manager) of each of the Company’s
Subsidiaries and dated as of the Second Tranche Payment Date, substantially in
the form attached hereto as Exhibit M, as to (A) the resolutions consistent with
Section 3(b) as adopted by such Subsidiary’s board of directors (or other
governing body) in a form reasonably acceptable to Buyer, (B) such Subsidiary’s
articles of incorporation (or other formation documents) and (C) such
Subsidiary’s bylaws (or other operating agreements), each as in effect at the
Closing.
 
(xiv)  The representations and warranties of the Company and its Subsidiaries
shall be true and correct as of the date when made and as of the Second Tranche
Payment Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and the Company and its Subsidiaries shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Second Tranche Payment Date.
Buyer shall have received certificates, executed by the Chief Executive Officer
(or duly authorized officer or director for foreign Subsidiaries) of the Company
and its Subsidiaries, dated as of the Second Tranche Payment Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Buyer, substantially in the form attached hereto as Exhibit Q.
 
(xv)  The Company shall have delivered to Buyer a letter from Company’s transfer
agent certifying the number of shares of Common Stock outstanding as of a date
within five days of the Second Tranche Payment Date.
 
(xvi)  The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xvii)  Each of the Subsidiaries shall have executed and delivered to Buyer this
Agreement.
 
(xviii)  The Company and its Subsidiaries shall have executed and delivered to
Buyer the Security Agreement, substantially in the form attached hereto as
Exhibit E.
 
(xix)  The Company and its Subsidiaries (other than ATG US) shall have executed
and delivered to Buyer the Guaranty, substantially in the form attached hereto
as Exhibit F.
 
24

--------------------------------------------------------------------------------


 
(xx)  The Company shall have obtained and delivered to Buyer searches of Uniform
Commercial Code filings (or comparable searches for foreign jurisdictions) in
the jurisdictions of formation of the Company and its Subsidiaries, the
jurisdiction of the chief executive offices of the Company and its Subsidiaries
and each jurisdiction where any Collateral (as defined in the Security
Agreement) exceeding a value of $10,000 is located or where a filing would need
to be made in order to perfect Buyer’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens.
 
(xxi)  The Company and its Subsidiaries shall have executed and delivered to
Buyer UCC financing statements (or comparable statements for foreign
jurisdictions) for each appropriate jurisdiction as is necessary, in Buyer’s
sole discretion, to perfect Buyer’s security interest in the Collateral.
 
(xxii)  The Company shall have delivered to Buyer such other documents relating
to the transactions contemplated by this Agreement as Buyer or its counsel may
reasonably request.
 
(xxiii)  There is a valid exemption under the 1933 Act regarding the offering
and sale of the Promissory Notes, the Yield Enhancement Shares, and the
Warrants.
 
(xxiv)  There have been no material adverse changes in the business condition
(financial or otherwise), earnings or properties of the Company.
 
(xxv)  There has been no material disruption in the market for Common Stock
(including, but not limited to, a material decrease in the trading price or
trading volume of the Common Stock) or the U.S. stock markets as a whole.
 
(xxvi)  There has been no Event of Default under the Initial Promissory Note.
 
8. TERMINATION.
 
(a) Closing. In the event that the Closing shall not have occurred with respect
to Buyer on or before five business days from the date hereof due to the
Company’s or Buyer’s failure to satisfy the conditions set forth in Section 6(a)
and Section 7(a) above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
(b) Second Tranche Closing. In the event that the Second Tranche Closing shall
not have occurred with respect to Buyer on or before five business days of the
Second Tranche Payment Date due to the Company’s or Buyer’s failure to satisfy
the conditions set forth in Section 6(b) and Section 7(b) above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party provided that this shall not preclude
any party from any claim with respect to the Initial Promissory Note, Initial
Warrants, Initial Yield Enhancement Shares and the related Transaction
Documents.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 
25

--------------------------------------------------------------------------------


 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between Buyer,
the Company, the Company’s Subsidiaries, and their affiliates and Persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Company, the Company’s Subsidiaries or Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and Buyer. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding. The
Company has not, directly or indirectly, made any agreements with Buyer relating
to the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement,
Buyer has not made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.
 
26

--------------------------------------------------------------------------------


 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:  Tribeworks, Inc.
2001 152nd Avenue NE
Redmond, Washington 98052
Attn: Peter B. Jacobson
Facsimile: (949) 723-0970
 
With a copy (which shall not constitute notice) sent to:
 
Hughes & Luce, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: I. Bobby Majumder, Partner
Facsimile: (214) 939-5849
 
If to Buyer:   West Coast Opportunity Fund, LLC
2151 Alessandro Drive, Suite 100
Ventura, CA 93001
Attn: Atticus Lowe, CFA
Facsimile: (805) 648-6488


With a copy (which shall not constitute notice) sent to:
 
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attn: Stephen E. Older, Esq.
Meir A. Lewittes, Esq.
Facsimile: (212) 547-5444

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
party may assign this Agreement without the prior written consent of the other
party, provided, however, that Buyer may assign some or all of its rights
hereunder in connection with transfer of any of its Securities pursuant to the
terms contemplated herein without the consent of the Company.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
27

--------------------------------------------------------------------------------


 
(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and Buyer contained in Sections 2
and 3 and the agreements and covenants set forth in Sections 4, 5 and 9 shall
survive the Closing.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification. Buyer agrees to indemnify, defend and hold harmless the
Company and its officers, directors, subsidiaries and affiliates from and
against all damages, losses, costs and expenses (including reasonable attorneys'
fees) which Company may incur by reason of Buyer’s failure to fulfill any of the
terms or conditions of this Agreement, or by reason of any breach of the
representations and warranties made by Buyer herein. The Company hereby agrees
to indemnify, defend and hold harmless Buyer and its officers, directors,
subsidiaries and affiliates from and against all damages, losses, costs, and
expenses (including reasonable attorneys' fees) which Buyer may incur by reason
of the Company's failure to fulfill any of the terms or conditions of this
Agreement, or by reason of any breach of the representations and warranties made
by the Company herein.
 
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies. Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.
 
(n) Payment Set Aside. To the extent that the Company makes a payment or
payments to Buyer hereunder or pursuant to any of the other Transaction
Documents or Buyer enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
[Signature Pages Follow]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Buyer, the Company and the Subsidiaries have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.
 

       
COMPANY:
     
TRIBEWORKS, INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: Peter B. Jacobson   Title: Chief Executive Officer

 
[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------


 

       
SUBSIDIARIES:
     
ATLAS TECHNOLOGY GROUP HOLDINGS LIMITED
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: B.S.P. Marra  
Title:

--------------------------------------------------------------------------------

       
ATLAS TECHNOLOGY GROUP (NZ) LIMITED
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: B.S.P. Marra  
Title:

--------------------------------------------------------------------------------

       
TAKECAREOFIT LIMITED
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: B.S.P. Marra  
Title:

--------------------------------------------------------------------------------

       
ATLAS TECHNOLOGY GROUP (US), INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: Peter B. Jacobson   Title: President

 

       
ATLAS TECHNOLOGY GROUP CONSULTING INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: Michael T. Murphy   Title: President

 

       
BLIVE NETWORKS INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

 
Title:

--------------------------------------------------------------------------------

 
[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------


 

       
BUYER:
     
WEST COAST OPPORTUNITY FUND, LLC
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: Atticus Lowe
  Title: Chief Investment Officer



[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF PROMISSORY NOTES



--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF WARRANTS



--------------------------------------------------------------------------------


 
EXHIBIT C


REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------


 
EXHIBIT D


ESCROW AGREEMENT



--------------------------------------------------------------------------------


 
EXHIBIT E


SECURITY AGREEMENT



--------------------------------------------------------------------------------


 
EXHIBIT F


FORM OF GUARANTY



--------------------------------------------------------------------------------


 
EXHIBIT G


IRREVOCABLE TRANSFER AGENT INSTRUCTIONS



--------------------------------------------------------------------------------


 
EXHIBIT H


BUYER’S CLOSING CERTIFICATE



--------------------------------------------------------------------------------


 
EXHIBIT I


U.S. LEGAL OPINION



--------------------------------------------------------------------------------


 
EXHIBIT J


MALTA LEGAL OPINION



--------------------------------------------------------------------------------


 
EXHIBIT K


NEW ZEALAND LEGAL OPINION



--------------------------------------------------------------------------------


 
EXHIBIT L


CANADIAN LEGAL OPINION



--------------------------------------------------------------------------------


 
EXHIBIT M


SECRETARY’S CERTIFICATE



--------------------------------------------------------------------------------


 
EXHIBIT N


COMPANY’S CLOSING CERTIFICATE



--------------------------------------------------------------------------------


 
EXHIBIT O


FORM OF LOCK-UP AGREEMENT



--------------------------------------------------------------------------------


 
EXHIBIT P


BUYER’S SECOND TRANCHE CLOSING CERTIFICATE
 

--------------------------------------------------------------------------------


 
EXHIBIT Q


COMPANY’S SECOND TRANCHE CLOSING CERTIFICATE



--------------------------------------------------------------------------------

